NetREIT, Inc. 10-K EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 Each of the undersigned hereby certifies, pursuant to 18 U.S.C. Section 1350, in their capacities as CEO, CFO and Principal Financial and Accounting Officer, respectively, of NetREIT, Inc. (the “Company”) that, to the best of his knowledge: (i) the Annual Report for the year ended December 31, 2011 of the Company on Form 10-K (the “Report”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and the results of operations of the Company. Date: March ­­­­­28, 2013 By: /s/ Jack K. Heilbron Jack K. Heilbron, Chief Executive Officer Date: March ­­­­­28, 2013 By: /s/ Kenneth W. Elsberry Kenneth W. Elsberry, Chief Financial Officer Date: March ­­­­­28, 2013 By: /s/ J. Bradford Hanson J. Bradford Hanson Principal Financial and Accounting Officer
